Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The reply filed on December 21, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has failed to elect all of
1) A single invention from the list of three inventions set forth on page 5 of the Requirement for Restriction mailed October 21, 2021;
2) A single species from the first Group, (Group I), of listed species set forth on pages 7-8 of the Requirement for Restriction mailed October 21, 2021; and
3) A single species from the second Group, (Group II), of listed species set forth on page 8 of the Requirement for Restriction mailed October 21, 2021.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Amendment
The amendment(s) to the claims filed on May 29, 2018 and December 21, 2021 does not comply with the requirements of 37 CFR 1.121(c) because 1) the submitted 2) the submitted claims have not been presented with the appropriate status identifier. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Amendment in response to Restriction Requirement
	The amendment to claims submitted December 21, 2021 has not been entered. Initially, Applicant provides two listing of claims when only one set of claims should be submitted. Further, the listing of claims which appears to show markings is not legible. Applicant is reminded that only a single set of claims should be provided with the claim set complying with 37 CFR 1.121. Applicant should submit only an appropriately marked-up copy of the full claim set showing changes made with respect to the prior version of claims. 
	
Claim Objections
The numbering of claims as filed with the pre-amendment of June 30, 2014 was not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must 
Applicant is reminded that misnumbered claims 1-23 have been renumbered as claims 14-36.

Filing under 35 U.S.C. 371
The international application from which the instant application developed had only 13 original claims filed therein. As no claim amendment under Article 19 had been presented at time of filing the national stage application under 35 U.S.C. 371 any amendments to the claims must comply with the provisions of 37 CFR 1.121. Applicant’s filing of a new set of claims along with the request for 371 application was considered a pre-amendment to the originally filed national stage application under 35 U.S.C. 371. As such, the newly submitted claims 1-23 were considered as new claims not as amended claims 1-13 thus, the claims 1-23 as submitted concomitantly with the filing of the instant 371 application were renumbered in accordance with 37 CFR 1.126, (since no markings were shown with the listing of newly added claims 1-23 claims 1-23 as presented with the filing of the national stage application under 37 CFR 371 are considered as new claims apart from original claims 1-13 with claims 1-13 having been cancelled by applicant’s omission of the specific language found in original claims 1-13). Therefore, the instant application presently has claims 14-36 with original claims 1-13 having been cancelled. The claim set submitted on December 21, 2021 has not been entered. Any amendment to the instant claims 14-36 must comply with the provisions of 37 CFR 1.121. Only a single set of claims showing markings to indicate the changes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                            /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                      



MS
January 04, 2022